0’CONNOK, J.
{¶ 1} In this appeal involving an asbestos-related workers’ compensation claim, we address the propriety of a case-management order requiring all testimony to be presented by videotape rather than through live testimony before the jury. We hold that the right to trial by jury in claims brought pursuant to R.C. 4123.512 is conferred by the General Assembly through statute and does not arise from Section 5, Article I of the Ohio Constitution. We further hold that although the preferred practice is to permit parties to testify live before the fact-finder, the trial court’s order that all testimony be submitted through videotaped evidence does not offend the statutory right to trial by jury in claims brought pursuant to the Ohio workers’ compensation statutory scheme, R.C. Chapters 4121 and 4123 (“the act”).
Facts and Procedural History
{¶ 2} The appellant, James Arrington, claims that he developed asbestosis as a direct result of occupational exposure to asbestos during the 31 years he was employed by appellee DaimlerChrysler Corporation. He sought compensation and medical payments pursuant to the act. The Industrial Commission denied him the right to participate in the Workers’ Compensation Fund, and he appealed to the Summit County Court of Common Pleas, demanding trial by jury.
{¶ 3} The trial court conducted an initial case-management conference governing all asbestos-related workers’ compensation claims (“AWC cases”) pending before it, including that brought by Arrington. According to minutes of the conference, the trial court announced its “vision” of trials by videotape for the pending claims. It acknowledged that the envisioned process was “experimental” and subject to modification. Arrington and other claimants objected consistently to the order for a video trial.1 In response, according to minutes of a later case-management meeting, the trial court reiterated its “firm insistence” that the trials proceed by videotape, indicating that cases could be dismissed for want of prosecution if the parties did not prepare videotaped testimony.
*541{¶ 4} Arrington nevertheless persisted in his efforts, moving to vacate the order, submitting supporting documents, including affidavits and analyses of similar cases pending in other courts of common pleas. Relying on our decision in Fantozzi v. Sandusky Cement Prods. (1992), 64 Ohio St.3d 601, 597 N.E.2d 474, Arrington argued that there was no compelling need to mandate videotape trials and that the order violated his constitutional right to a jury trial and would prejudice his case.
{¶ 5} In disputing the need for trial by videotape, Arrington compared the AWC docket in Summit County to those of other Ohio jurisdictions. He argued that other courts had far more AWC cases pending, but still allowed live testimony in each. He further suggested that using videotaped evidence would not save time or court resources and that the identity of the legal issues in the AWC cases was not a “compelling reason” to order video trials.
{¶ 6} As to prejudice, he contended that the use of videotape would limit his use of large-scale exhibits, hamper his ability to adjust the order of his witnesses and to respond to evidence as it was presented, and deter attorneys from representing plaintiffs in such cases. Relying on his counsel’s long experience as a litigator and vague references to opinions of unnamed “jury consultants,” Arrington also argued that jurors would not give as close attention to the witnesses on videotape as to those testifying live and that jurors could not as easily assess credibility of witnesses on videotape.
{¶ 7} The trial court denied the motion, noting that there were more than 300 AWC cases pending in Summit County (many for more than one year). The court quoted its statement at an earlier case-management meeting:
{¶ 8} “ ‘The court, upon examination of all these cases, and consultation with other courts around the state, has determined that video trials are highly appropriate in all of these cases. In reaching this conclusion the court has determined that the costs will be minimalized [sic], the nature of each of the actions is particularly appropriate to the presentation of testimony in such fashion, and the relevant, material testimony [that] will ultimately be presented to the jury will be minimal. This court has also considered the cost and convenience to jurors and potential jurors of the facility of considering the evidence via video in a continuous fashion as against the time and delay involved in a general trial. The video process will also free up courtroom facilities in Summit County, already overburdened and undergoing renovation. It also offers the possibility of cutting costs for experts by allowing an expert to give testimony in several different cases in quick sequence.’ ”
*542{¶ 9} The court further noted that Civ.R. 40 and Sup.R. 13(B)2 allowed video trials and that the use of videotaped evidence would significantly reduce trial time. The court found that the “issues to be resolved in each case by a jury are simple and direct” and that the plaintiffs were “entitled to a prompt, fair, and efficient day in court in order that they might get compensation to which they may be entitled.” The court reaffirmed its earlier order that the jury charge, testimony, and exhibits would be presented by videotape, while jury selection and opening and closing statements would be presented live.
{¶ 10} The trial court’s case-management order required all parties to file all videotaped testimony prior to trial. Although Arrington timely filed a witness list, he did not file videotaped evidence, maintaining that he and his witnesses were prepared for trial and ready to testify before the jury. One week prior to his scheduled trial date, the trial court acknowledged that Arrington and his witnesses were available to proceed with live testimony but, because he had failed to have testimony recorded, dismissed his case.
{¶ 11} Arrington appealed. The Ninth District Court of Appeals affirmed the dismissal, concluding that Arrington had no constitutional right to a jury and thus no entitlement to “sit face-to-face with a jury, to interact with a jury, or to present live testimony to a jury.” 2004-Ohio-7180 at ¶ 23. The appellate court further rejected his claims that Civ.R. 40 violated the Equal Protection, Due Process, and Open Courts Clauses of the Ohio Constitution. Id. at ¶ 26.
{¶ 12} We accepted a discretionary appeal to define the rights associated with the act and to consider the critical interests that compete in this case: a litigant’s interest in presenting live witnesses in the prosecution of his claims and the trial court’s interests in conducting a trial as expeditiously and efficiently as permitted by constitutional and other guidelines.
Analysis
{¶ 13} As we recently described, the act “provides the statutory mechanism for providing cash-wage benefits and medical care to victims of work-connected injuries and for allocating the ultimate cost of such injuries to consumers by augmenting the cost of goods or services that are a product of that work in order to reimburse employers for a prescribed insurance premium.” Bailey v. Republic Engineered Steels, Inc. (2001), 91 Ohio St.3d 38, 41, 741 N.E.2d 121.
{¶ 14} The origins of the act date from 1911, when the General Assembly enacted Ohio’s first comprehensive law pertaining to compensation for industrial *543injuries. 102. Ohio Laws 524. Although the statute, which set up a voluntary system, survived constitutional challenge, State ex rel. Yaple v. Creamer (1912), 85 Ohio St. 349, 97 N.E. 602, it was displaced in 1913 by a compulsory system after Ohio amended its Constitution to include Section 35, Article II, “the fount for all subsequent workers’ compensation laws.” Brady v. Safety-Kleeh Corp. (1991), 61 Ohio St.3d 624, 643-644, 576 N.E.2d 722 (Holmes, J., dissenting); 103 Ohio Laws, 72. Section 35 specifically empowered the General Assembly to impose a regime through which a worker who suffers injury or occupational disease caused by conditions in the workplace is compensated through a fund established by compulsory contributions from employers.
{¶ 15} That early incarnation of the act was born of more than simple Progressive Era social interventionism and general public beneficence toward workers. Rather, it was also a specific pragmatic response to the social dissatisfaction with the lack of compensation available to injured workers at common law. Village v. Gen. Motors Corp. (1984), 15 Ohio St.3d 129, 131, 15 OBR 279, 472 N.E.2d 1079; Indus. Comm. v. Weigandt (1921), 102 Ohio St. 1, 7, 130 N.E. 38. As we explained in Holeton v. Crouse Cartage Co. (2001), 92 Ohio St.3d 115, 118-119, 748 N.E.2d 1111:
{¶ 16} “Prior to 1913, the employee’s ability to receive compensation for work-related injuries was governed by the common law of torts. Although the principle of vicarious liability had long been recognized at common law, it was far more difficult for the injured worker to recover damages from his or her employer than it was for the stranger to the employment relationship. The injured employee was required to prove that the employer violated a duty of care owed specifically to employees. Even upon overcoming this hurdle, until 1911 the employee was faced with what became known as the ‘unholy trinity of common-law defenses’ — contributory negligence, the fellow servant rule, and assumption of risk. 102 Ohio Laws 529, Section 21-1. These defenses were truly draconian in their application. * * *
{¶ 17} “The common-law system proved incapable of dealing with the often devastating social and economic consequences of industrial accidents. It became undeniable that the tort system had failed as a regulatory device for distributing economic losses borne by injured Ohio workers and their families and that it should be replaced by a workers’ compensation system in which those losses would be charged, without regard to fault or wrongdoing, to the industry rather than to the individual or society as a whole. See, e.g., Goodman v. Beall (1936), 130 Ohio St. 427, 5 O.O. 52, 200 N.E. 470; Indus. Comm. v. Weigandt (1921), 102 Ohio St. 1, 4, 130 N.E. 38, 38-39; State ex rel. Munding v. Indus. Comm. (1915), 92 Ohio St. 434, 111 N.E. 299; State ex rel. Yaple v. Creamer, 85 Ohio St. 349, 97 N.E. 602.
*544{¶ 18} “Accordingly, Section 35, Article II represents a social bargain in which employers and employees exchange their respective common-law rights and duties for a more certain and uniform set of statutory benefits and obligations.”
{¶ 19} Ohio’s workers’ compensation scheme must therefore be recognized as “a balance of mutual compromise between the interests of the employer and the employee whereby employees relinquish their common law remedy and accept lower benefit levels coupled with the greater assurance of recovery and employers give up their common law defenses and are protected from unlimited liability.” Blankenship v. Cincinnati Milacron Chem., Inc. (1982), 69 Ohio St.2d 608, 614, 23 O.O.3d 504, 433 N.E.2d 572. See, also, Bunger v. Lawson Co. (1998), 82 Ohio St.3d 463, 465, 696 N.E.2d 1029. With this important understanding in mind, we turn to the issues implicated in this case.

Section 5, Article I Does Not Confer a Fundamental Right to Trial by Jury in Workers’ Compensation Cases

{¶ 20} Arrington argues that a claimant who appeals to a common pleas court from an order of the Industrial Commission denying his eligibility for benefits pursuant to the act is entitled by the Ohio Constitution to a trial by jury. In light of our past rulings and a proper understanding of the act’s origins, his claim fails.
{¶ 21} The right to a trial by jury is a venerable one derived from Magna Carta, embodied first in the Northwest Ordinance of 1787, then in the federal Constitution, and thereafter in the Ohio Constitution. Cleveland Ry. Co. v. Holliday (1933), 127 Ohio St. 278, 284, 188 N.E. 1; State v. Ellis (1918), 98 Ohio St. 21, 120 N.E. 218; Amendment 7 to the United States Constitution; Section 5, Article I of the Ohio Constitution. Designed to prevent government oppression and to promote the fair resolution of factual issues, Colgrove v. Battin (1973), 413 U.S. 149, 157, 93 S.Ct. 2448, 37 L.Ed.2d 522, trial by jury is “the crown jewel of our liberty,” the “ ‘most cherished institution of free and intelligent government,’ ” and the “ ‘best institution for the administration of justice.’ ” Butler v. Jordan (2001), 92 Ohio St.3d 354, 371, 750 N.E.2d 554 (plurality opinion), quoting Few, In Defense of Trial by Jury (1993) 74. It is well understood that the right is “fundamental,” “substantial,” Halliday, 127 Ohio St. at 284, 188 N.E. 1, and “inviolate.” Section 5, Article I, Ohio Constitution.
{¶ 22} The right to a jury trial is not, however, absolute. The Constitution does not entitle all civil litigants to a trial by jury. Instead, it preserves the right only for those civil cases in which the right existed before the adoption of the constitutional provision providing the right. Kneisley v. Lattimer-Stevens Co. (1988), 40 Ohio St.3d 354, 356, 533 N.E.2d 743; Belding v. State ex rel. Heifner (1929), 121 Ohio St. 393, 396, 169 N.E. 301. Thus, Arrington’s assertion of a constitutional right to a jury necessarily entails inquiry into whether the common *545law recognized the type of claim he presents. If not, Section 5, Article I of the Ohio Constitution is inapposite.3
{¶ 23} Arrington’s claim is that he was improperly denied the right to participate in the Workers’ Compensation Fund. He fails to demonstrate that the common law recognized such claims.
{¶ 24} Claims for injuries arising from negligence or intentional torts — inside or outside of the workplace — were recognized at common law. Today, those claims typically retain a right to trial by jury. Bunger v. Lawson Co., 82 Ohio St.3d at 466, 696 N.E.2d 1029; Blankenship, supra, 69 Ohio St.2d 608, 23 O.O.3d 504, 433 N.E .2d 572 (because intentional torts of an employer do not arise from employment, the employer has no immunity for them under R.C. 4123.74). But Arrington’s cause of action is not a common-law negligence claim. It is a basic claim to participate in a compensation scheme created by statute for workers who are injured in the workplace — a scheme specifically designed to avoid the common law. R.C. 4123.74. Indeed, from its very inception, the statutory workers’ compensation scheme was intended as a replacement for the void of common-law remedies for workers injured on the job. As the United States Supreme Court observed in rejecting a constitutional challenge to another state’s workers’ compensation statute, “[a]s between employee and employer, the act abolishes all right of recovery in ordinary cases, and therefore leaves nothing to be tried by jury.” Mountain Timber Co. v. Washington (1917), 243 U.S. 219, 235, 37 S.Ct. 260, 61 L.Ed. 685.
{¶ 25} A claim for benefits pursuant to Ohio workers’ compensation statutes clearly differs from a common-law tort in significant ways. See, e.g., Blankenship, 69 Ohio St.2d at 614-615, 23 O.O.3d 504, 433 N.E.2d 572. There is simply no merit to Arrington’s averment that his claim is sufficiently similar to common-law negligence to bestow on him a constitutional right to a jury — a conclusion that we have reached before and that we reiterate today. Fassig v. State ex rel. Turner (1917), 95 Ohio St. 232, 241-243, 116 N.E. 104; see, also, State ex rel. Crawford v. Indus. Comm. (1924), 110 Ohio St. 271, 275,143 N.E. 574.
{¶ 26} We have never held that a worker seeking to participate in the fund is entitled to a trial by jury because of Section 5, Article I, Section 35, Article II, or any other constitutional provision. Rather, we consistently have held that the rights associated with the act are solely those conferred by the General Assembly. E.g., Jenkins v. Keller (1966), 6 Ohio St.2d 122, 126-127, 35 O.O.2d 147, 216 N.E.2d 379; Westenberger v. Indus. Comm. (1939), 135 Ohio St. 211, 14 O.O. 56, *54620 N.E.2d 252. Arrington’s right to a jury exists, but only insofar as it was granted by a statute such as R.C. 4123.512. Robinson v. BOC Group, Gen. Motors Corp. (1998), 81 Ohio St.3d 361, 365, 691 N.E.2d 667.
{¶ 27} We hold therefore that Section 5, Article I of the Ohio Constitution does not confer a right to a trial by jury on a claimant in an appeal brought pursuant to R.C. 4123.512. The right to trial by jury in an appeal brought pursuant to R.C. 4123.512 is limited to that which the General Assembly confers. Thus, although Arrington incorrectly characterized the source of his right to trial by jury (the Ohio Constitution), he correctly identifies that such a right exists (by operation of statute). We move to the remainder of Arrington’s propositions with the statutory right to jury in mind.
The Right to Trial by Jury, As Conferred by R.C. 4123.512 for an Appeal from an Adverse Administrative Decision in a Workers’ Compensation Case, Is Not Violated by a Case-Management Order Issued Pursuant to Civ.R. 40 and Sup.R. 13(B) and Orders Requiring Trial by Videotaped Evidence in an Asbestos-Related Workers’ Compensation Case
{¶ 28} Arrington alleges that the trial court’s order to require trial by video deprives him of his “fundamental” right to trial by jury and that Civ.R. 40 and Sup.R. 13(B), upon which the trial court relied in fashioning its order, are unconstitutional as applied here. More specifically, he asserts that the use of those rules to fashion an order requiring trial by video violates this court’s holding in Fantozzi v. Sandusky Cement Prods. (1992), 64 Ohio St.3d 601, 597 N.E.2d 474, and the portions of the Ohio Constitution that afford equal protection, due process, and open access to courts.
{¶ 29} In addressing these claims, we first note that the jury right to which Arrington refers is not a fundamental one. It is a right conferred by the General Assembly, not the Constitution, and therefore may be constrained. Our review of such constraints is limited to rational-basis review. Holeton, 92 Ohio St.3d at 131, 748 N.E.2d 1111.
{¶ 30} Arrington claims that his right to a jury includes the right to present his own testimony and that of his witnesses live and the right to have the jury see him as the case is presented. The claim fails.
{¶ 31} Even were there a constitutional entitlement to a jury in this case, there is no concomitant right to sit “face to face” with the jurors. As the United States Court of Appeals for the Seventh Circuit has recognized, nothing in the Constitution gives a litigant an unqualified right to participate in a trial live rather than by videotape:
{¶ 32} “[The litigant] and some of his witnesses participated in the trial by videoconferencing. He calls this an exclusion from the trial, * * * but he was not excluded. [The litigant] participated in the trial; he testified, presented evi*547dence, examined adverse witnesses, looked each juror in the eye, and so on. Jurors saw him (and he, them) in two dimensions rather than three. Nothing in the Constitution or the federal rules gives a prisoner an entitlement to that extra dimension, if for good reasons the district judge concludes that trial can be conducted without it.” Bustillo v. Hilliard (C.A.7, 2001), 16 Fed.Appx. 494, 495, 2001 WL 894274. Nor does anything in the act entitle Arrington to give his testimony in three dimensions.
{¶ 33} Moreover, Arrington’s complaints of prejudice from being confined to two dimensions are speculative. Given that his refusal to record evidence led to the dismissal of the case before the presentation of any evidence, his claim of prejudice is purely theoretical. At best, he presents a generalized claim akin to a “concern that something important will be lost, but exactly what is difficult to specify and even harder to measure.” Bermant and Jacoubovitch, Fish Out of Water: A Brief Overview of Social and Psychological Concerns About Videotaped Trials (1975), 26 Hastings L.J. 999, 1007. That concern, however, demonstrates no prejudice, regardless of how he characterizes it.
{¶ 34} The trial court’s decision to conduct trial by video is unusual in its scope, but it is not beyond the pale of orders by other courts in other cases or beyond the boundaries of our prior case law. In Fantozzi we noted that Ohio’s courts were the pioneers in the development and use of video trials in civil cases, which began in Erie County as early as 1971, and we affirmed their use after finding valid reasons to support the continued use of videotape trials in civil cases. See Fantozzi 64 Ohio St.3d at 605-606, 608, 597 N.E.2d 474; Hartmus, Videotrials (1996), 23 Ohio N.L.Rev. 1, 3. More than 30 years ago, the Supreme Court of Vermont rejected a claim of inherent prejudice in the use of videotapes to present all sworn testimony by witnesses in a criminal case. State v. Moffitt (1975), 133 Vt. 366, 340 A.2d 39. The trial court’s order here was thus not one without support in the law.
{¶ 35} Aside from the pragmatic benefits noted by the trial court in fashioning its order, there are many benefits to trial by videotape — for judges, jurors, and witnesses and for litigants like Arrington. Not only do “videotrials hold the promise of making jury service shorter, fairer, and more productive,” they also permit the jury to see and hear the trial “without inadmissible testimony or remarks, interruptions, or sidebar conversations.” Videotrials, 23 Ohio N.L.Rev. at 4. As the court in Moffitt observed, “the editing out of improper questions and inadmissible testimony, and the ordering of the presentation of witnesses to the parties’ liking, can only promote the fairness of trial in search for the truth.” 133 Vt. at 369, 340 A.2d 39. And in Fantozzi we noted studies that found an array of other perceived advantages to videotaped evidence, including the maximum utilization of juror time; more certainty in scheduling trial events; reduction in *548the potential for mistrial, including unintentional judicial influence on the jury; more effective opening statements (which could be based on a more precise understanding of the evidence); the freedom of the judge and counsel to attend to other duties, including other trials, rather than being required to be present to raise and address evidentiary objections; more effective scheduling; better opportunity to research and study evidentiary questions; and the facilitation of appellate review and retrial, if necessary.4 64 Ohio St.3d at 606, 597 N.E.2d 474, fn. 2.
{¶ 36} Contrary to Arrington’s generic claims of prejudice, commentators note that there is no empirical evidence indicating a depersonalization of the plaintiff at a trial in which jurors observe evidence through videotaped presentation rather than live testimony. Videotrials, 23 Ohio N.L.Rev. at 7-8. To the contrary, at least one group of early studies showed no significant differences between a jury hearing live testimony and a jury observing videotaped evidence in determining negligence or damages or in assessing the credibility of parties, witnesses and attorneys. Id. at 8-10. Interestingly, there is even some indication that Ohio jurors found that any differences between trial by video and traditional trials were advantageous: jurors found that “videotrials were less confusing, less emotionally involving and legally more sound.” Id. at 10, citing Bermant, Chappell, Crockett, Jacoubovitch, and McGuire, Juror Responses to Prerecorded Videotape Trial Presentations in California and Ohio (1975), 26 Hastings L.J. 975, 991. More recent commentators even suggest that the trial by video is more holistic, and enhances the testimony of witnesses. Perritt, Video Depositions, Transcripts and Trials (1994), 43 Emory L.J. 1071,1086.
{¶ 37} Against this backdrop, we reject Arrington’s claim that his right to a jury was impermissibly abridged by the trial court’s order in the circumstances here, an “appropriate case” for trial by video in accordance with our holding in Fantozzi. 64 Ohio St.3d at 608, 597 N.E.2d 474. In an appeal brought pursuant to R.C. 4123.512, Civ.R. 40 and Sup.R. 13(B) do not interfere with the right to trial by jury when a trial judge relies upon the rules to fashion an order requiring all evidence to be submitted by videotape.
{¶ 38} Arrington’s amorphous claims that Civ.R. 40 and Sup.R. 13(B), as well as the trial court’s order issued pursuant to the authority of those rules, affront the constitutional principles of equal protection, due process, and access to the courts also fail. In more than a dozen states, administrative rules or codes of judicial conduct expressly provide rules similar to those at issue here and authorize electronic and photographic presentation of evidence. 23 Ohio *549N.L.Rev. at 13-14 and fn. 92. And although we expressly did not reach the issue of the constitutionality of the rules in Fantozzi, we upheld both as valid after considering their procedural commands in light of constitutional principles. 64 Ohio St.3d at 608-609, 597 N.E.2d 474, fn. 4 and 5. Given their presumed constitutionality, we decline Arrington’s invitation to strike the rules as unconstitutional here, particularly in light of the trial court’s stated reasons for ordering that the evidence in this trial be presented by video. State ex rel. Thompson v. Spon (1998), 83 Ohio St.3d 551, 555, 700 N.E.2d 1281; Sorrell v. Thevenir (1994), 69 Ohio St.3d 415, 418-419, 633 N.E.2d 504; Section 5(B), Article IV of the Ohio Constitution. As the appellate court held, 2004-Ohio-7180, ¶ 24, we cannot conclude that the rules lack a rational basis, on their face or as applied, because they were reasonably related to achieving important state goals: the efficient administration of justice, and the timely and equitable resolution of claims. See Colgrove, 413 U.S. at 156-157, 93 S.Ct. 2448, 37 L.Ed.2d 522.
{¶ 39} In rendering our decision here, we are not blinded by the promise of technology and its integral role in contemporary society. Questions as to the proper integration of technology into law are complicated ones. In cases in which technology permeates the courtroom, we must guard against the suggestion that technology can be used for “so arranging the world that we don’t have to experience it.” Max Frisch, Homo Faber (Michael Bullock trans.1959) 178.
{¶ 40} Our conclusion today should not be read as a broad endorsement of the use of new technologies in all cases. We merely recognize the trial court’s authority by operation of Civ.R. 40 and Sup.R. 13(B) to issue orders to proceed with trial by video in “appropriate cases” such as this one, one case among many arising from similar administrative adjudications. In so concluding, we caution that in the great majority of cases, even those not presenting discrete factual or legal issues, the preferred practice remains to permit all parties — and particularly plaintiffs — the right to testify live before a jury when the party so requests.
{¶ 41} The judgment of the Ninth District Court of Appeals affirming the dismissal of the appellant’s case by the Summit County Court of Common Pleas is affirmed.
Judgment affirmed.
Moyer, C.J., Lundberg Stratton and Lanzinger, JJ., concur.
Resnick, Pfeifer and O’Donnell, JJ., dissent.

. We use the term in accordance with the description of “videotape trials” set forth in Sup.R. 13(B), which states: “In videotape trials, videotape is the exclusive medium of presenting testimony irrespective of the availability of the individual witness to testify in person. All testimony is recorded on videotape * *


. Civ.R. 40, entitled “Pre-recorded testimony,” provides: “All of the testimony and such other evidence as may be appropriate may be presented at trial by videotape, subject to the provisions of the Rules of Superintendence.” Sup.R. 13, entitled “Videotaped testimony and evidence,” sets forth more comprehensive standards for such trials.


. Arrington has correctly abandoned his reliance on the Seventh Amendment to the United States Constitution. The federal constitutional right to trial by jury is inapplicable to state-law claims in a state adjudicatory regime. E.g., Gasperini v. Ctr. for Humanities, Inc. (1996), 518 U.S. 415, 432, 116 S.Ct. 2211, 135 L.Ed.2d 659; Walker v. Sauvinet (1875), 92 U.S. 90, 92-93, 23 L.Ed. 678.


. Anecdotally, we note that Fantozzi, a personal-injury case arising from the workplace, presented a challenge to a video trial by an employer who was found liable, by a jury, for damages of almost $800,000. See 64 Ohio St.3d at 603-604, 597 N.E.2d 474.